Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-15-00583-CV

                                        IN RE Michael IDROGO

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

Delivered and Filed: September 30, 2015

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On September 16, 2015, relator Michael Idrogo filed a pro se petition for writ of

mandamus. This court has determined that it does not have jurisdiction to grant the requested relief.

See TEX. R. APP. P. 52.3(e). Accordingly, relator’s petition for writ of mandamus is dismissed for

lack of jurisdiction.


                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2010-CI-12389, styled Michael Idrogo v. Sarah Garrahan, et al., in the
57th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel Jr. presiding.